Citation Nr: 1622952	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for seizure disorder.

4.  Entitlement to service connection for the residuals of a stroke.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for the residuals of a broken jaw.

7.  Entitlement to service connection for defective vision.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a hearing before the undersigned in January 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  If a VA examiner finds that there is no current disability when a claimed disability has been diagnosed during the appeal period, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the diagnosis was made in error or the diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran was provided a VA respiratory conditions examination in December 2009.  The December 2009 examiner reviewed the claims file and determined the Veteran's current COPD is likely the result of past cigarette smoking and not the result of a disease or injury in service, to include exposure to asbestos.  The December 2009 examiner further commented there was no evidence the Veteran has asbestosis or other interstitial lung disease.  Yet, the record includes private treatment records that contain several notations regarding interstitial lung disease and asbestosis.  The December 2009 examiner addressed several VA records, but did not comment on any findings in the Veteran's private treatment records.  An opinion is needed that fully addresses the Veteran's complete medical history and resolves the discrepancies between VA and private treatment records with respect to the Veteran's claim of entitlement to service connection for a respiratory condition, to include COPD and asbestosis.  Further, the December 2009 examiner's opinion with respect to secondary service connection for seizure disorder is inadequate because it does not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran claims entitlement to service connection for a jaw disability as a result of in-service dental treatment.  He is competent to discuss symptomatology such as jaw pain, as well as the occurrence of an in-service jaw injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Therefore, a VA examination is necessary with respect to the Veteran's claim of entitlement to service connection for a jaw disability.

With regard to service connection for diabetes mellitus, type II, the Veteran claims he may have been exposed to Agent Orange while serving aboard Navy vessels operating on the Subic Bay in the Philippines.  According to the VA Benefits Adjudication Procedure Manual Rewrite (M21-1MR), if a claimant alleges that he was exposed to herbicides in locations other than Korea, Vietnam, or Thailand, then VA must attempt to ascertain "the approximate dates, location, and nature of the alleged exposure."  M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.o.  VA must then follow a formal fact-finding algorithm that ensures that the claimant's allegations are fully investigated.  Id.  In all cases, if VA is unable to verify the claimed exposure, the matter is referred to a Joint Services Records Research Center (JSRRC) coordinator or directly to the JSRRC.  It does not appear the proper development steps have been taken with respect to the Veteran's claim of possible Agent Orange exposure in the Philippines.

The Veteran claims entitlement to service connection for seizure disorder and the residuals of a stroke secondary to the claimed respiratory disorder and/or diabetes mellitus, type II.  There is also evidence that indicates the Veteran's defective vision may be related to the claimed disabilities, most notably a March 2010 VA examination report.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (indicating VA has a duty to investigate whether a condition that is not directly related to service is secondarily related to service when information is obtained during the processing of the claim that reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service).  Thus, the issues of service connection for seizure disorder, the residuals of a stroke, and defective vision are inextricably intertwined with the Veteran's claims of entitlement to service connection for a respiratory disorder and diabetes mellitus, type II.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Take development actions outline in M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.o with respect to the Veteran's claim of possible herbicide exposure while serving aboard Navy vessels operating on the Subic Bay in the Philippines.

2.  Schedule the Veteran for a new VA respiratory conditions examination to determine whether he has a current respiratory condition, to include COPD and/or asbestosis, that is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service, to include exposure to asbestosis.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.  

The examination report must include a complete rationale for any opinion provided.  The examiner is asked to specifically address the prior diagnoses of interstitial lung disease and asbestosis in the record and opine as to whether the diagnoses were made in error or the diagnosed condition is in remission, if not found currently.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for a VA examination to determine whether he has a current jaw disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service.

The Veteran is competent to report his symptoms and history, to include the reports of an in-service jaw injury resulting from dental treatment, and such reports must be specifically acknowledged and considered by the examiner.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  If it is determined that service connection is warranted for diabetes mellitus, type II or a respiratory condition, to include COPD and/or asbestosis, schedule the Veteran for an examination to determine whether the claimed seizure disorder, residuals of a stroke, and/or defective vision is at least as likely as not proximately due to, or aggravated by, his service-connected disability or disabilities.

The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

